UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6202



JOHN W. HALL,

                                            Plaintiff - Appellant,

          versus


TOMMY LAWSON, Commonwealth’s Attorney; RICKY
BALDWIN, Investigator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-861)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


John W. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John W. Hall appeals from the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) action without

prejudice      for   his   failure   to   timely   return   the   consent   form

permitting the court to debit his prison account as required under

the Prison Litigation Reform Act, 28 U.S.C.A. § 1915(b) (West Supp.

2000).*       Because Hall may cure this defect in his pleading by

amending his complaint to include this form, the district court’s

order is not a final, appealable order.            See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).       Accordingly, we dismiss this appeal for lack of jurisdic-

tion.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




        *
       Although Hall returned the form entitled “Inmate Account
Report,” he did not return the form entitled “Consent to Fee.”


                                          2